December 16, 2011


Mr. Mike A. Hatchell
Locke Lord LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042

Mr. J. Scott McLain
Reed McLain & Guerrero, LLP
3900 N. 10th St., Suite 850
McAllen, TX 78501
Honorable Jose Roberto Flores Jr.
139th District Court, Hidalgo County
100 North Closner Street, 2nd Floor
Edinburg, TX 78539

RE:   Case Number:  10-0155
      Court of Appeals Number:  13-09-00681-CV
      Trial Court Number:  C-803-09-C

Style:      IN RE  SERVICE CORPORATION INTERNATIONAL AND SCI TEXAS FUNERAL
      SERVICES, INC. D/B/A MAGIC VALLEY MEMORIAL GARDENS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  The stay order issued March 12, 2010 is lifted.  You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Laura Hinojosa|
|   |                  |
|   |Ms. Dorian E.     |
|   |Ramirez           |